Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6 and 8-10 of A. Singh et al., US 17/422,385 (Jan. 23, 2020) are pending, under examination, and stand rejected.  

Claim Objections

Incomplete Claim

Claims 2 is objected to for failure to set forth the structure/definition of “formula I” and “formula II” within the body of claim 2.  Claim 2 is independent.  Claims should be complete in themselves and not reference embodiments in the specification or preceding claims that are not incorporated by dependency.  See MPEP § 2173.05(s).  Appropriate correction is required, for example, by amending claim 2 to clearly define the chemical structure/definition of “formula I” and “formula II”.   

Improper Claim Numbering

Claims 8-10 are objected to because they are not numbered consecutively.  This is because there is no claim 7.  Pursuant to the Rules, if there are several claims, they shall be numbered consecutively in Arabic numerals 37 CFR 1.75(f).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over the combination of Y. Okumura et al., JP 09188659 (1997) (“Okumura”) and X. Han et al., CN 106349083 (2017) (“Han”).  

Claims 2 and 6 are obvious over Han and/or Okumura as above, in further view of N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”) and M. Irfan et al., 4 ChemSusChem, 300-316 (2011) (“Irfan”).   

Claims 5 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Han and Okumura as above, in further view of N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Claims

The process of claims 1 can be summarized as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 2 and 6 recite “continuous addition of halogenated benzonitrile of formula II to a mixture of hydrogenating catalyst, ammonia and [in presence of] solvent”.  It is noted that claim 2 is independent and claim 6 depends upon claim 1.  The specification defines “continuous addition” as follows:

As used herein, continuous addition refers to a slow addition or dropwise addition for the present invention.

Specification at page 4, lines 7-8.  

The Prior Art

Y. Okumura et al., JP 09188659 (1997) (“Okumura”)

An English-language machine translation is attached as the second half of reference Y. Okumura et al., JP 09188659 (1997).  Okumura thus consists of 20 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Okumura page numbers in the following format “xx/20”.  



In Example 4 Okumura teaches that 10 g (44 mmol) of 3,5-dichloro-2,4,6-trifluorobenzonitrile was dissolved in 100 ml of benzonitrile in a 500 ml three-necked flask equipped with a stirrer, a cooling reflux tube and a thermometer.  There zinc 6.54g (100 mmol), water 20 ml and concentrated sulfuric acid 77 g (120 mmol) was added. The mixture was heated up to and reacted for 3 hours at 130 [Symbol font/0xB0]C . After the reaction, cool down The aqueous layer was separated by liquid separation. When the obtained organic layer was analyzed by gas chromatography, it was found that the content of 2,4,6-trifluorobenzonitrile was 95%.  Okumura at page 18/20-19/20.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Okumura Example 4 teaches each element of claim 1 (step a)

a) . . . using a transition metal catalyst in presence of an alkanoic acid to obtain a halogenated benzonitrile of formula II

except that claim 1 requires an “alkanoic acid” whereas Okumura employs sulfuric acid.  However, Okumura teaches that In the dehalogenation reaction of the above (1), the reaction can be carried out by adding an inorganic acid, an organic acid, an inorganic salt, an organic salt or the like as a catalyst.  Okumura at page 13/20.  Okumura teaches 

Regarding temperature, Okumura teaches that The reaction temperature in the dehalogenation reaction of the above (1) can be carried out usually in the range of 40 to 180 °C, but preferably in the range of 60 to 160 °C.  Okumura at page 14/20.  Okumura teaches that when the reaction temperature is high, there arise problems that it becomes difficult to control the reaction and that by-products are formed.  Okumura at page 14/20.  Okumura further teaches when the reaction temperature is low, the reaction rate decreases and the productivity deteriorates.  Okumura at page 14/20.  

X. Han et al., CN 106349083 (2017) (“Han”)

An English-language machine translation is attached as the second half of reference X. Han et al., CN 106349083 (2017).  Han thus consists of 13 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Han page numbers in the following format “xx/13”.  

Han teaches that 2,4,6-trifluorobenzylamine is useful as a pesticidal intermediate.  Han at page 6/13, [0002].  

Han teaches that Raney-Ni is used as a catalyst, 2,4,6-trifluorobenzonitrile is reacted with hydrogen in methanol solution of ammonia under the action of the catalyst at the temperature of 25 [Symbol font/0xB0]C - 120 [Symbol font/0xB0]C.   Han at page 7/13, [0009].  Han taches that the 2,4,6-trifluorobenzylamine process has the advantages of high yield, simple industrialization process and low cost.  Han at page 7/13. [0008].  

In Example 1 Han teaches 50 grams of 2,4,6-trifluorobenzonitrile, 2.5 grams of Raney-Ni, 75 grams of 25% ammonia water, 500 grams of methanol are charged into a 1000ml autoclave, control the temperature to 90°C, and set the stirring speed to 350r/min. Add hydrogen for hydrogenation, the hydrogenation pressure is 1Mpa, the hydrogenation time 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Han teaches each and every limitation of claim 1 (step b):

b) hydrogenating halogenated benzonitrile of formula II using hydrogenating catalyst and ammonia in presence of a solvent to obtain a halogenated benzylamine of formula I.

N.G. Anderson, Practical Process & Research Development (2000) (“Anderson”)

Respecting claims 2 and 6, Anderson teaches that adding a reagent to the reactor containing the starting material often results in an exothermic reaction, and the chemist usually wants to maintain the reaction within a desired temperature range. Anderson at page 124.  Anderson teaches that to reduce the rate heat is evolved, one can add the reagent in portions or at a steady rate over an extended period. Anderson at page 124.  Generally the key is to balance the heat generated by the addition against the cooling provided by the vessel utilities. Anderson at page 124.  Sometimes the addition is extended to prevent buildup of the reagent and formation of by-products (see Figure 13.9). Anderson at page 124.  For convenience in controlling the addition rate, ideally the last reagent is a liquid or is added as a solution. Anderson at page 124.  For good control of reaction temperature and hence reproducible, and safe reactions, additions must be 

Regarding claims 5 and 9, Anderson teaches that solvents are selected to increase reaction rates, to increase the reproducibility and ease of running reactions, and to ensure that the desired quality and yield of product is reached and that other important considerations are to decrease waste and allow for efficient solvent recovery and reuse.  Anderson at page 81.  Anderson teaches routine methods of solvent selection in organic synthesis.  E.g., see Anderson at page 83 et seq.  Anderson thus clearly teaches that solvent selection is a result-effective variable.  MPEP § 2144.05(II)(B).  

Regarding claim 5, Anderson teaches that in many industrial settings, no solvent is used for a reaction, i.e., the reaction is conducted “neat”.  Anderson teaches that the advantages of this approach are that no expenses are incurred for the purchase and disposal or recovery of solvent. Under such concentrated conditions the reaction proceeds rapidly, and product throughput is very high.  Anderson at page 106.  

Regarding claim 9, Anderson teaches that each of 2-propanol, propanol, butanol, and t-butanol are solvents useful in scale up.  

M. Irfan et al., 4 ChemSusChem, 300-316 (2011) (“Irfan”)

Irfan teaches that catalytic heterogeneous hydrogenation processes are exothermic in nature, which necessitates effective heat removal.  Irfan at page 301, col. 1.  


Claims 1, 3, 4, 8 and 10 Are Obvious Over The Combination of Han and Okumura 

Claims 1, 3, 4, 8 and 10 are unpatentable/obvious in view of the combination of Han and Okumura for the following reasons.  One of ordinary skill is motivated with a reasonable likelihood of perform the hydrogenation of 2,4,6-trifluorobenzonitrile to provide 2,4,6-trifluorobenzylamine according the process of Han  Example 1 in view of Han’s teaches that 2,4,6-trifluorobenzylamine is useful as a pesticidal intermediate.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


One of ordinary skill thereby arrives at each and every limitation of claim 1 (step b):

b) hydrogenating halogenated benzonitrile of formula II using hydrogenating catalyst and ammonia in presence of a solvent to obtain a halogenated benzylamine of formula I

One of ordinary skill in the art is further motivated to prepare the 2,4,6-trifluorobenzonitrile starting material (for use in Han  Example 1) according to the process of Okumura Example 4, modified by replacing sulfuric acid with acetic acid.   


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


an organic acid, an inorganic salt, an organic salt or the like as a catalyst.  teaches that examples of the organic acid include acetic acid, oxalic acid, benzoic acid, phthalic acid and the like.  The obviousness rational for such modification of Okumura Example 4 is simple substitution of one known element (the sulfuric acid catalyst) for another (acetic acid) to obtain predictable results.  MPEP § 2143(I)(B).  Upon such modification of Okumura Example 4, one of ordinary skill arrives at each and every element of claim 1 (step a)

a) . . . using a transition metal catalyst in presence of an alkanoic acid to obtain a halogenated benzonitrile of formula II

Regarding claims 3, 4, 8, and 10 the above combination of Han Example 1 and modified Okumura Example 4 also clearly teaches the claim 3 limitation of “zinc”, the claim 4 recitation of “acetic acid”, the claim 8 recitation of Raney nickel, and the ammonia recitation of claim 10.  

In summary, one of ordinary skill in the art is motivated to combine Han and Okumura so as to arrive at each and every element of claims 1, 3, 4, 8 and 10.  As such, claims 1, 3, 4, 8 and 10 are unpatentable over this reference combination under 35 U.S.C. 103. 

Claims 2 and 6 Are Obvious Over Han and/or Okumura as above, in Further View of Anderson and Irfan

Claim 2 is rejected as obvious pursuant to § 103 over Han in further view of Anderson.  Claim 6 is rejected as obvious pursuant to § 103 over Han and Okumura as above in further view of Anderson.  




As used herein, continuous addition refers to a slow addition or dropwise addition for the present invention.

Specification at page 4, lines 7-8.  

One of ordinary skill in the art is motivated with a reasonable likelihood of success to operate Han Example 1 by controlled, “continuous addition of” 2,4,6-trifluorobenzylamine “to a mixture of hydrogenating catalyst, ammonia and [in presence of] solvent” to better control evolved heat if operating on a larger scale and/or to prevent buildup of the reagent and formation of by-products.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Upon performing Han Example 1 by such “continuous addition” of 2,4,6-trifluorobenzylamine, one of ordinary skill in the art arrives at each and every limitation of claims 2 and 6.  

One of ordinary skill in the art is so motivated in view of Irfan’s teaching that catalytic heterogeneous hydrogenation processes are exothermic in nature, which necessitates effective heat removal in further view of Anderson’s teaching that adding a reagent to the reactor containing the starting material often results in an exothermic reaction, and the chemist usually wants to maintain the reaction within a desired temperature range and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious).  

Claim 5 Is Obvious Over Han and Okumura as above, in Further View of Anderson

One of ordinary skill in the art is motivated with a reasonable likelihood of success to practice the combination of Okumura and Han as set forth above, and to further modify Okumura Example 4 below:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


by omitting benzonitrile as solvent and performing the reaction at a temperature of 70 [Symbol font/0xB0]C to 90 [Symbol font/0xB0]C so as to arrive at each and every limitation of claim 5.  

One of ordinary skill in the art is motivated to so optimize Okumura Example 4 by omitting benzonitrile as a solvent in an industrial/commercial setting in view of Anderson’s teaching that solvent selection is a result effective variable and that reactions can be optimized by omitting solvents to avoid expenses associated with purchase and disposal or recovery of solvent.  The presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP § 2144.05(II)(B).  

Regarding the claim 5 temperature range, Okumura Example 4 is performed at a temperature of 130 [Symbol font/0xB0]C, which falls outside of the claim 5 range of 70 [Symbol font/0xB0]C to 90 [Symbol font/0xB0]C.  However, upon the above-proposed modification of Okumura Example 4 (by replacing sulfuric acid with acetic acid and omitting benzonitrile as a solvent), one of ordinary skill in the art is further motivated to optimize the reaction temperature to within the claim 5 range of 70 [Symbol font/0xB0]C to 90 [Symbol font/0xB0]C because it overlaps with the range of 60 [Symbol font/0xB0]C to 160 °C taught by Okumura.  Further, Okumura clearly indicates that temperature is a result-effective variable by way of the teaching that when the reaction temperature is high, there arise problems that it becomes difficult to control the reaction and that by-products are formed but when the reaction temperature is low, the reaction rate decreases and the productivity deteriorates.  The presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP § 2144.05(II)(B).  Further, in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I); MPEP § 2144.05 (II); (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  


Claim 9 Is Obvious Over Han and Okumura as above, in Further View of Anderson

One of ordinary skill in the art is motivated with a reasonable likelihood of success to practice the combination of Okumura and Han as set forth above, and to further modify Han Example 1:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


by replacing methanol with any of 2-propanol, propanol, butanol, t-butanol, or mixture thereof (so as to arrive at each and every limitation of claim 9) in view of Anderson’s teaching that these are commonly used solvents in reaction scale up.  As discussed above, Anderson teaches that solvent selection is a result-effective variable.  The presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP § 2144.05(II)(B).  

An obvious to try rational supports the above § 103 rejection.  MPEP § 2143(I)(E).  Anderson recognized a design/process need for solvent selection.  There are a finite number of identified, predictable potential solutions for organic reaction solvents.  One of ordinary skill in art seeking a solvent alternative to methanol in Han Example 1 (for example, in view of methanol’s toxicity and/or volatility) could have employed any of 2-propanol, propanol, butanol, t-butanol with a reasonable likelihood of success in view of Anderson’s teaching that these are commonly used alcoholic solvents in organic reaction scale-up.  MPEP § 2143(I)(E).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622